Citation Nr: 0936911	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability claimed anxiety, mood disorder and 
depression, to include as secondary to the Veteran's service-
connected headaches.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to reentrance after discontinuance of 
vocational rehabilitation benefits under the provisions of 
38 U.S.C.A., Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 
1985.

Regarding the issue of entitlement to service connection for 
acquired psychiatric disability, claimed as anxiety, mood 
disorder, and depression to include as secondary to the 
Veteran's service-connected headaches, this matter comes 
before the Board from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  Regarding the issue of entitlement 
to service connection for PTSD, this matter comes before the 
Board from December 2005 rating decision by an RO of the VA 
in Cleveland, Ohio. Subsequent to these decisions, the claims 
folder was transferred to the RO in Waco, Texas.

In his a substantive appeal received in June 2006, the 
Veteran marked the appropriate box to indicate that he wanted 
a hearing before the Board at the RO.  He stated that he had 
already requested an informal Decision Review Officer (DRO) 
hearing.  A personal hearing was scheduled for August 2006 
before a DRO and the RO sent notification.  However, the 
United States Postal Service returned the letter to the RO 
since the Veteran had moved and no forwarding address was on 
file.  On a form eventually received in May 2008, the Veteran 
marked the appropriate box to indicate that he no longer 
wanted a hearing.  

It is further observed that the Veteran had perfected an 
appeal on the issue of entitlement to reentrance after 
discontinuance of vocational rehabilitation benefits under 
the provisions of 38 U.S.C.A., Chapter 31.  The Board 
remanded the claim in June 2003 and July 2004.  By e-mail 
dated in March 2009, the Veteran withdrew his claim.  As will 
be discussed below, the Veteran's claim is dismissed.      

In a statement received in July 2009, the Veteran claimed 
entitlement to a temporary total rating based on 
hospitalization.  This matter is hereby referred to the RO 
for appropriate action.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disability, claimed as anxiety, 
mood disorder, and depression, was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor does the competent medical evidence causally relate 
current acquired psychiatric disability to such service or 
causally relate his depression to the Veteran's service-
connected headaches.

2.  The record does not verify any of the Veteran's claimed 
stressors and the competent medical evidence causally relate 
current PTSD to active service.

3.  In correspondence received in March 2009, prior to the 
promulgation of a decision, the Veteran requested a 
withdrawal of the issue of entitlement to reentrance after 
discontinuance of vocational rehabilitation benefits under 
the provisions of 38 U.S.C.A., Chapter 31.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, claimed as anxiety, 
mood disorder, and depression to include as due to the 
Veteran's service-connected headaches, was not incurred in or 
aggravated by active service nor is depression proximately 
due to or the result of the Veteran's service-connected 
prostatic headaches.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009). 

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  The criteria for withdrawal of his substantive appeal by 
the Veteran on the issue of entitlement to reentrance after 
discontinuance of vocational rehabilitation benefits under 
the provisions of 38 U.S.C.A., Chapter 31, have been met. 38 
U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b),(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2004, March 2006 and September 
2006 that were sent prior to the initial RO decisions in 
these matters.  The letters informed him of what evidence was 
required to substantiate the claims, to include for secondary 
service connection in the case of the depression claim, and 
of his and VA's respective duties for obtaining evidence.  
The March 2006 letter also notified the Veteran of the type 
of evidence necessary to establish an effective date.  

While the March 2006 notice was not provided prior to the 
initial adjudication for PTSD, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  
There was no subsequent readjudication of the claim, but in 
view of the fact that the claims of service connection is 
being denied, no disability rating or effective date will be 
assigned.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has been provided a VA examination 
May 2007 to determine whether depression is secondary to his 
service-connected headaches.  Although the Veteran was not 
provided a VA examination specifically to determine whether 
an acquired psychiatric disability claimed as anxiety, mood 
disorder, and depression is directly related to service, the 
evidence of record does not contain competent evidence that 
the claimed disability may be associated with service; thus, 
medical examinations are not necessary to decide the claim.  

Although an examination specific to PTSD was not conducted, 
the May 2007 psychiatric examination indicated that such a 
diagnosis was not supported in the record.  However, other 
evidence of record indicates a PTSD diagnosis and thus the 
Board is mindful of McLain v. Nicholson, 21 Vet. App. 319 
(2007), wherein the Court held that the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is also satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the claim's adjudication.  In any event, an opinion regarding 
the Veteran's PTSD claim is not necessary here because there 
is no verified stressor.  As such, an award is precluded and 
an examination could serve no useful purpose.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Indeed, the RO has obtained service 
treatment records, VA treatment records, and Social Security 
Administration (SSA) records.  As noted above, the Veteran 
was provided a VA examination in May 2007 for depression to 
determine secondary service connection.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to the claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis: Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Depression

The Veteran seeks service connection for an acquired 
psychiatric disability, claimed as anxiety, mood disorder and 
depression, to include as secondary to his service-connected 
headaches.

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the Veteran is not 
expressly seeking service connection on a direct basis, all 
theories of entitlement--direct and secondary--must be 
considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 
(Fed. Cir. 1998) (noting that Congress expects the VA "to 
fully and sympathetically develop the veteran's claim to its 
optimum before deciding it on the merits").       

In the present case, service treatment records are silent for 
any complaints or treatment and diagnosis referable to any 
psychiatric disability to include anxiety, mood disorder and 
depression.  On May 1980 and August 1984 reports of medical 
history, clinical evaluation of the Veteran's psychiatric 
status was normal.  In his contemporaneous reports of medical 
history, denied a past and current history of depression or 
other psychiatric symptomatology.

After separation from active service, the first documentation 
of depression is reflected in a letter from a VA medical 
center in October 2005, approximately 20 years after 
discharge.  Post-service treatment records also show that the 
first mention of anxiety was in the aforementioned VA medical 
center letter written in October 2005, which is approximately 
20 years after service; and for mood disorder at the VA in 
May 2009, which is approximately 24 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

When the Veteran was seen in November 2006, he reported that 
he had been managing his depression that he had since 1987.  
However, even assuming for the sake of argument was treated 
for depression as early as 1987, the Veteran had submitted 
claims for other VA benefits based on other disabilities in 
July 1989, September 1995, October 1999, July 2002, and 
August 2004.  It was not until June 2006 when the Veteran 
submitted a claim for entitlement to service connection for 
depression.  This suggests that the Veteran was not 
experiencing symptoms depression continuously since service, 
as the Board believes it reasonable to assume that the 
Veteran would have included an acquired psychiatric 
disability claim with his other earlier claims had such 
symptoms then existed.  It is also significant that various 
medical reports associated with earlier claims for benefit 
did not include any complaints of depression or even anxiety 
and mood disorder.  In sum, there is no supporting evidence 
to suggest any continuity of anxiety, mood disorder and 
depression from service to show a nexus to service.  
Moreover, no competent medical evidence causally relates the 
current depression to active service.  

For the reasons set forth above, a grant of direct service 
connection is not warranted here.  The Board will now 
consider the Veteran's primary contention, that his current 
depression is due to his service-connected headaches.  In 
this regard, the Veteran was afforded a VA examination May 
2007.  After interviewing the Veteran, reviewing the claims 
file, and performing psychometric testing, the VA examiner 
stated that the Veteran did not present with readily 
observable symptoms of depression.  The VA examiner diagnosed 
depressive disorder not otherwise specified.  He opined that 
it was less likely as not that the Veteran's depression is a 
result of his service-connected headaches since the Veteran 
did not seek treatment for depression for 27 years following 
the onset of his headaches.  The VA examiner continued that 
it was more likely that the death of his parents and his 
resulting housing instability account for the majority of the 
causation for his subsequent mood complaints.  

The Board acknowledges the Veteran's assertion that his 
depression is secondary to his service-connected headaches.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are 
generally not competent to provide evidence regarding 
diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case the only medical opinion of record is that it is 
not at least as likely as not that the Veteran's depression 
is causally related to his service-connected headaches.  The 
opinion was offered with benefit of review of the evidence 
and is supported by a clear rationale.  The Board finds the 
VA opinion to be persuasive and entitled to considerable 
weight.  

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.

II.  PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.  In support of his claim, he has submitted certificates 
showing participation in treatment programs for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

The service treatment records are silent for any complaints 
of, treatments for, and diagnosis of any PTSD.  On a May 1980 
report of medical examination, no PTSD was noted.  In an 
August 1984 report of medical history, clinical evaluation of 
the Veteran's psychiatric status was normal.  On May 1980 and 
August 1984 reports of medical history, the Veteran checked 
the appropriate box to deny a past and current history of 
psychiatric symptoms such as frequent trouble sleeping and 
loss of memory.

The Veteran was afforded a VA examination in May 2007.  He 
was interviewed and examined.  After reviewing the Veteran's 
claims file, the VA examiner stated that the Veteran's case 
was difficult to evaluate primarily due to concerns about his 
self-report during the interview.  The VA examiner noted that 
the validity concerns were focused on two areas.  First, a 
review of the available records showed that that the Veteran 
was inconsistent in his report of traumatic stressors.  The 
VA examiner noted that the Veteran mentioned new stressors 
(plane crash in San Diego) and that hitting his head lead to 
headaches and not PTSD-related reexperiencing symptoms.  The 
second area was that it appeared to the VA examiner that the 
Veteran was minimizing the impact of marijuana use on his 
life.  Despite these concerns, the VA examiner noted that in 
making the judgement for the report, he was weighing heavily 
on the evidence from the Veteran's treatment record and MMPI-
2 over what the Veteran shared in the interview given that 
day.  The VA examiner stated that the results form the MMPI-2 
did not support a diagnosis of PTSD.  Given this test result, 
as well as the Veteran's inconsistent accounts of traumatic 
events, and a diagnosis of PTSD was not made.

Nevertheless, an August 2005 VA treatment record shows a 
diagnosis of PTSD.  An October 2005 from a counselor of the 
Center for Stress Recovery at the PTSD Services of Northeast 
Ohio reveals that the Veteran had been diagnosed with PTSD 
associated with military trauma in January 2001.  As noted 
previously, the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensating is filed or 
during the pendency of that claim.  McClain, 21 Vet. App. at 
321.  Thus, the only question that now remains is whether the 
Veteran has a corroborated stressor that is related to his 
PTSD.    

Regarding the stessor events, it is noted that in Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the United States Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
Veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much. Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the Veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted. See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor. Doran, 6 Vet. 
App. at 288-89 (1994). The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the evidence of record does not support the 
conclusion that the Veteran engaged in combat with the enemy.  
Indeed, the Veteran's DD-214 does not reveal any awards or 
decorations indicative of combat. Moreover, his military 
records do not otherwise indicate combat experience.  
Therefore, corroborative evidence is required to verify the 
claimed stressors here.

The Veteran has reported several stressors that have not been 
verified.  In a statement written in October 2005 he 
referenced three stressors.  The first stressor was involved 
an injury that occurred in the summer of 1978 when he got hit 
in the face by a cargo door.  He stated that he was treated 
at Balboa Hospital in San Diego, California.  The second 
stressor occurred in September 1978 when he was ordered to 
assist in the crash of PSA flight 182.  He stated that there 
was human carnage with limbs in trees, and torsos, fingers, 
and burnt bodies everywhere.  Attached to the October 2005 
letter were several internet articles regarding the crash and 
investigation findings.  The third contended stressor was 
said to have occurred in January 1982 when the crew 11 of UP-
22 directed a Russian traveler to pick up Vietnamese refugees 
aboard a small vessel lost at sea.  The Veteran reported that 
the passengers had resorted to cannibalism.  

The Board notes that the first stressor has not been 
verified.  There is no evidence in service treatment records 
that the Veteran was treated after being hit by a door.  

Regarding the Veteran's second stressor, in a notice of 
disagreement received in January 2006, he elaborated about 
the September 1978 crash.  He explained that since he had 
recently finished firefighting school, he and others from 
Helicopter Antisubmarine Squadron (Light) (HSL-33) were sent 
to assist at the crash site.  In an August 2007 report of 
contact, the RO contacted an operator who recalled the crash, 
but did not know if HSL-33 was called on to assist.  She 
stated that the unit no longer exists and was not sure if a 
report was done.  She provided the number to public affairs.  
The RO called the number, but there was no answer.  It was 
noted that prior requests were sent to the public affairs 
office, but were returned by the United States Postal 
Service.  A web search only provided a listing for commanding 
office.  A request was sent. 

A lieutenant responded by letter in September 2007 and noted 
that the Department of the Navy was unable to locate 
documents responsive to the request because the HSL-33 
decommissioned in 1993, and the alleged incident occurred in 
the City of San Diego and not on board Naval Air Station, 
North Island (NASNI).  The lieutenant mentioned that the Navy 
and Marine Corps Records Disposition Manual of April 22, 1998 
states that miscellaneous investigative reports shall be 
destroyed three years after all administrative actions are 
complete.  

Regarding the third stressor,  in which the Veteran reported 
that he saw evidence of cannibalism, this is also unverified.  
A review of the Veteran's enlisted performance record shows 
that as of December 1981 and December 1982, he was assigned 
to Patron Two Two.  While there was no development of this 
particular stressor, the Board notes that this type of 
event-witnessing evidence of cannibalism-is not the type of 
event that is capable of verifiacation.  Thus, no additional 
development is needed in this case.  

In a July 2009 statement, the Veteran's representative noted 
another stressor-a helicopter crash.  However, a review of 
the Veteran's service treatment records does not show 
treatment following any helicopter crash.  

The Board acknowledges an October 2004 VA treatment record 
that states that the Veteran developed cluster headaches 
following a helicopter accident.  The Board additionally 
acknowledges a May 2009 VA treatment report provides, "PTSD 
related to plane crash of PSA Flight 82 in September 1978 . . 
. he had to clean up the remains of bodies. . . ."  The 
report also noted the rescue mission of a Vietnamese board 
that carried dead people on board.  The Board notes that the 
such reports do not serve to verify the stressors, but rather 
just memorialize the Veteran s reports.  

The Board acknowledges the May 2008 letter from the Veteran's 
representative, who cites to Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  However, in the instant there are no unit 
records or any evidence to show that the Veteran's unit was 
present conducting rescue missions at the crash site, for 
example.  Thus, the evidence does not  imply a personal 
exposure.  See Id.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  Absent a verified stressor, there is 
no basis for a grant of service connection.  The weight of 
the evidence is against the Veteran's claim.

Vocational Rehabilitation Benefits- Dismissed Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204.

In correspondence received in March 2009, prior to the 
promulgation of a decision, the Veteran requested a 
withdrawal of the issue of entitlement to reentrance after 
discontinuance of vocational rehabilitation benefits under 
the provisions of 38 U.S.C.A., Chapter 31.

As the Veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

Service connection for acquired psychiatric disability, 
claimed as anxiety, mood disorder and depression to include 
as due to the Veteran's service-connected headaches is 
denied.

Service connection for PTSD is denied.

The claim of entitlement to reentrance after discontinuance 
of vocational rehabilitation benefits under the provisions of 
38 U.S.C.A., Chapter 31, is dismissed without prejudice.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





,Department of Veterans Affairs


